DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24, 28, 30, 45-54, 56-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0061908 [Kremeyer] in view of Shneider, M. N., A. M. Zheltikov, and R. B. Miles. "Tailoring the air plasma with a double laser pulse." Physics of Plasmas 18, no. 6 (2011): 063509 [Shneider].

Regarding Claim 46:
Kremeyer teaches a method for controlling the effects generated by the interaction of laser pulses with a medium (para 64) comprising:
a) generating the series of laser pulses (paras 64-65); 
the plurality of successive laser pulses having:
i) a pulse repetition rate (para 65);
ii) a constant energy per pulse (paras 65, 71-74) of between 0.1 mJ to 100 mJ (para 71)
b) passing the series of laser pulses through the medium to form ionized regions, the ionized regions comprising filaments (paras 64, 68, 70, 71);
c) selecting one or more of the constant pulse repetition rate and the constant energy per pulse (paras 64, 65) to control a spatial (paras 65, 71, 72 regarding filamentation lengths) and a temporal length of the ionized regions (paras 65, 71); 
d) depositing energy along the ionized regions to form heated medium (para 68), the heated medium having reduced density (abstract, para 58) and reduced drag (para 62, 76);
and passing a subsonic, transonic, supersonic, or hypersonic body through the heated medium (para 55). 
Kremeyer fails to explicitly teach that the laser pulses have a constant repetition rate.
Shneider teaches a method for controlling the effects generated by the interaction of a plurality of successive laser pulses with a medium (abstract) comprising:
a) generating a plurality of successive laser pulses interacting with a medium (abstract); 
the plurality of successive laser pulses having a constant repetition rate in the range of 100Hz-10kHz (pg 8, last paragraph, “It was shown that the rate of arc-like channel decay may be controlled with additional residual heating by a set of defocused ns-laser pulses with repetition rate ~ 1-10 kHz.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the pulse repetition frequency of Shneider in Kremeyer. One would have been motivated to do so since Shneider shows that such frequencies are effective in sustaining and controlling the filaments sought by Kremeyer (Shneider pg 8, last paragraph).

Regarding Claim 47:
The above modified invention teaches the method of claim 46, wherein the depositing energy comprises guiding electric discharges along the ionized regions (Kremeyer para 68).

Regarding Claim 45:
The above modified invention teaches the method of claim 47, further comprising: adjusting the electric discharges (Kremeyer paras 82, 97).

Regarding Claim 48:
Kremeyer para 68).

Regarding Claim 49:
The above modified invention teaches the method of claim 46, further comprising: adjusting the selected constant energy per pulses (Kremeyer para 71, 72. Changing the duration of the pulse, as described in para 71, changes the total energy of the pulse. Changing the wavelength of the pulses, as described in para 72, changes the energy of a given photon of the pulse.).

Regarding Claim 50:
The above modified invention teaches the method of claim 46, wherein the one or more pulses of the series of laser pulses is a pulse burst (the series of laser pulses of Kremeyer would be considered to be a “pulse burst” by one of ordinary skill in the art).

Regarding Claim 51:
The above modified invention teaches the method of claim 46, wherein laser pulses have a pulse width of between 1 fs to 10 ps (Kremeyer para 71, pico- femto second pulses; Shneider pg 2 specifies 100 fs pulses).

Regarding Claim 52:
Kremeyer para 65, the timing is necessarily selected since it is practiced).

Regarding Claim 53:
The above modified invention teaches the method of claim 50, adjusting the selected repetition rate (Kremeyer para 65, 73).

Regarding Claim 54:
The above modified invention teaches the method of claim 53, wherein the selected constant pulse repetition rate is adjusted to control a length of one or more of the ionized regions (Kremeyer para 65).

Regarding Claim 24:
The above modified invention teaches the method of claim 46, wherein the heated medium is at least partially ionized (Kremeyer paras 56, 68, 70, 71; Shneider pg 2, “ionization in a filament”).  

Regarding Claims 28, 30:
The above modified invention teaches the method of claim 46, wherein the medium is a gas/air (Kremeyer para 55).

Regarding Claim 56:
Kremeyer claims 9, 23, 29, 43). Whether the further series laser pulses of Kremeyer occurs simultaneously to the one or more of the laser pulses is unclear, since Kremeyer only specifies that irradiation by the pulses takes place at different points. 
The courts have held that the mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In that case the progressive stepping of a bag was found obvious over prior art that demonstrated stepping. Likewise, in this case, duplicating the apparatus for generating the pulses and simultaneously using it on a different position is made obvious by Kremeyer’s teaching of using it on different positions. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use multiple laser pulse sources simultaneously since Kremeyer teaches using the source at multiple different points, and demonstrates simultaneous use thereof (see e.g. Figs. 3b, 14, 16).  

Regarding Claim 57:
The above modified invention teaches the method of claim 46, passing the body subsonically through the heated medium (Kremeyer para 55, torpedoes are subsonic).

Regarding Claim 58:
The above modified invention teaches the method of claim 46, passing the body transonically through the heated medium (Kremeyer para 55, airplanes and low velocity bullets are transonic).

Regarding Claim 59:
The above modified invention teaches the method of claim 46, passing the body supersonically through the heated medium (Kremeyer para 55).

Regarding Claim 60:
The above modified invention teaches the method of claim 46, passing the body hypersonically through the heated medium (Kremeyer para 55).

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kremeyer in view of Shneider as applied to claim 46, and further in view of Couairon, Arnaud, et al. "Propagation of twin laser pulses in air and concatenation of plasma strings produced by femtosecond infrared filaments." Optics Communications 225.1 (2003): 177-192 [Tzortzakis].

Regarding Claim 55:
The above modified invention teaches the method of claim 46, but fails to teach controlling polarization of pulses of the series of laser pulses Applicant admits (PgPub para 13) that Tzortzakis teaches “that two sub-pulses with orthogonal polarization and separated by 100 fs may be concatenated to form a longer laser plasma in air. Given that the plasma lifetime is typically much longer than 100 fs, the temporal lifetime of this filament again depends on the plasma lifetime after the laser pulse interacts with the medium, which appears to be extended by the additional "orthogonal" excitation of the second pulse.” Tzortzakis 2.1. It would have been obvious to one of ordinary skill in the art at the time of the invention to control the modified Tzortzakis. One would have been motivated to do so since it would extend the plasma filament lifetime (Tzortzakis Fig. 6).  


Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not fully persuasive. 
The indefiniteness rejection of record are withdrawn in light of applicant’s broadening amendments.
Applicant argues that the instant claims are not obvious over the prior art of record. In particular, applicant argues that Shneider is directed to plasma guides for different purposes than Kremeyer, and as such the teaching of Shneider are not combinable with Kremeyer. This is not persuasive. Shneider is not directed to a particular application as suggested by the applicant, rather it is directed to a technique for controlling air plasma associated with laser induced filaments. As much is clear in the abstract, wherein Shneider describes “possible applications” of the technique. Further, Kremeyer is directly concerned with the plasma associated with laser induced filaments. Kremeyer Para 71. As such, the references are not only combinable, but further, complementary to each other.
Applicant argues that Schneider is directed to a filament generated by a femtosecond laser pulse followed by a different laser pulse with an intensity too low to induce ionization, and as such it does not form ionized regions by passing a series of constant repetition rate laser pulses. This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 

                               

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881

/WYATT A STOFFA/Primary Examiner, Art Unit 2881